Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and thus dependent claims 2-7 remain distinguished over the formerly applied prior art and newly cited Baldwin PGPUBS Document US 2004/0020567, in view of recitation of the wash water recycling line which directly feeds to the post-chemical conversion rinse section, for reasons of record in the Applicant’s Remarks filed 12/23/2021 and agreed upon in the Interview of 12/06/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/11/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778